Citation Nr: 1503975	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-10 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance by another person.

2.  Entitlement to SMC at the housebound rate prior to October 10, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her Spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July to October 1990 and from January to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for SMC based on aid and attendance and housebound status.

In November 2013 the RO granted SMC at the housebound rate effective from October 10, 2012, but continued to deny SMC based on the need for aid and attendance.  The Board has accordingly characterized the issues on appeal as shown on the title page.

The Veteran and her husband testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in May 2014.  A transcript of their testimony is of record.


FINDING OF FACT

In correspondence received at the Board in July 2014, the appellant, through her authorized representative, stated that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may   be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The withdrawal must include the name of the veteran, the name of the claimant or appellant if other than the veteran, the applicable VA file number, and a statement that the appeal is withdrawn.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  Id.  

Until the appeal is transferred to the Board, an appeal withdrawal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board.  A withdrawal received by the Board after the Board issues a final decision under 38 C.F.R. § 20.1100(a) will not be effective. 

In the present case, the Veteran's authorized representative submitted a VA Form 21-4138, Statement in Support of Claim, bearing the Veteran's name and VA file number, which requested that her hearing be cancelled and which stated a request "that you withdraw any and all other issues that are on appeal at this time. I am satisfied with my current VA disability benefits."  This document was received at the Board on July 11, 2014.  

The withdrawal of appeal was made by the Veteran's authorized representative   and was a clear and unequivocal withdrawal of all issues on appeal.  Although     the Veteran ultimately presented testimony at a Board hearing in May 2014, in accordance with 38 C.F.R. § 20.204(a), the withdrawal prepared by the Veteran's authorized representative became effective upon receipt at the Board on July 11, 2014.  

By filing VA Form 21-22, the appellant authorized her service representative to act on her behalf.  Under the law of agency, the appellant is bound by the acts of her service representative.  See Brown v. Brown, 8 Vet. App. 40 (1995).

As the appellant, through her authorized representative, has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


